Citation Nr: 1620286	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for transient ischemic attacks with strokes, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962, and March 1963 to September 1988.  He had service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Atlanta RO has current jurisdiction.
 
In July 2014 and October 2015, the Board remanded the above-captioned claims for further development.

The electronic filing system contains additional documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claims.  However, in January 2016 the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  See VBMS Entry 1/29/16.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sinusitis is not attributable to service.

2.  The Veteran's hypertension is not attributable to service, was not caused or aggravated by a service-connected disability, and was not manifest within one year of separation from service.
3.  The Veteran's sleep apnea is not attributable to service and was not caused or aggravated by a service-connected disability.

4.  The Veteran's transient ischemic attacks with strokes are not attributable to service, were not caused or aggravated by a service-connected disability, and were not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinusitis have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4.  The criteria for entitlement to service connection for transient ischemic attacks with strokes have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In each of the decisions below, the Board has considered the competent and credible lay assertions of the Veteran and his family, and has weighed these statements against the medical evidence.  In doing so, the Board has considered that the November 2015 examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that each of the current disorders were not related to service or a service-connected disability.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, including the lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the November 2015 examiner's opinions against those of the Veteran and his family, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professional outweighs that of the general lay assertions.

The Board has also considered the medical literature submitted by the Veteran in support of his claims.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal, and is outweighed by the professional opinions of the November 2015 VA examiner.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).
The Board is grateful to the Veteran for his distinguished and lengthy service, and regrets that a more favorable outcome could not be reached on the claims.  

      Sinusitis

On the matter of a current disability, sinusitis was documented on private medical examination in January 2015.  While various VA examiners, including a November 2015 VA examiner, have not found sinusitis present on the day of examination, the requirement of a current disability has nonetheless been satisfied.  McLain v. Nicholson, 21 Vet. App. 319 (2007).
  
On entry into service, the examiner did not note any abnormality associated with the Veteran's nose or sinuses, and the Veteran did not report any related problem in the Report of Medical History.  In July 1969, the Veteran sought treatment for a cough.  X-rays were taken of the sinuses, and were negative.  In August 1969, the Veteran was diagnosed with sinusitis related to bronchitis.  On a service examination in June 1985, the Veteran was found to have sinusitis related to hay fever.  In January 1986, the Veteran sought treatment for "sinus problems," including having nasal discharge running in his throat.  He also reported blurry vision and dizziness.  The impression was a "transitory episode" of possible fatigue.

On VA examination in July 2013, the Veteran reported having symptoms of chronic sinusitis that began in service.  He reported constant inflammation, nose bleeds, and allergy symptoms.  On examination, the examiner diagnosed allergic rhinitis, but found he did not have chronic sinusitis.  X-rays showed normal sinuses.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service, finding that while the Veteran had been diagnosed with allergic rhinitis around 2009, the record was insufficient to confirm a diagnosis of sinusitis or connect it to service.  

In July 2014, the Board remanded the claim in order to obtain a further medical opinion, finding that although the July 2013 VA examiner did not diagnose sinusitis, the post-service record documented a current disability.  McLain, 21 Vet. App. at 319.
In January 2015, private medical examiner completed a VA Disability Benefits Questionnaire.  The examiner diagnosed chronic sinusitis, allergic rhinitis, and a deviated nasal septum.  The Veteran reported having symptoms since service, and the examiner addressed the in-service documentation of sinus problems.  The examiner found that the Veteran's chronic cough and bronchitis were related to a post-nasal drip and sinusitis, and opined, "his sinus problems started in the service according to the medical records attached."

In February 2015, a VA examination was conducted.  The Veteran reported that his sinus infections began in the Army, and had continued since.  He reported he was diagnosed with nasal allergies in the 1960s, and was allergic to pollen dust.  He reported having nasal polyps, which were surgically removed.  He was using Nasalide to treat his symptoms.

The examiner provided conflicting findings and no opinion on etiology.  In the body of the report, the examiner diagnosed chronic sinusitis, as well as allergic and non-allergic rhinitis.   However, x-rays were taken, and did not depict any evidence of sinus disease.  The examiner then opined, "it is less likely than not (50% or less probability) that the veteran has a sinus disability. The veteran may have previously been treated for sinusitis and nasal polyps but these conditions are not currently present. The exam of the nose is negative for visible nasal polyps. The sinus x-rays are negative for evidence of mucosal thickening or opacification. The sinus x-rays were read as negative."

In October 2015, the Board again remanded the claim in order to clarify the matter of current diagnosis, and to obtain an opinion on direct service connection.

In November 2015, an addendum medical opinion was obtained from the February 2015 examiner.  The examiner found it was less likely than not that the Veteran had a sinus disability based on current examination and the February 2015 x-rays, however, even considering the post-service episodes of sinusitis, the examiner opined it was less likely than not that sinusitis was related to service, explaining that most episodes of sinusitis are acute in nature and generally resolve with antibiotic treatment.  Those that do not resolve with antibiotics and other topical therapy generally require surgical intervention.  Thus, any acute sinus infections that the Veteran had in service were unrelated to any post-service acute episodes, in the absence of x-ray evidence of chronic sinusitis. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The January 2015 private examination report is of diminished probative value because the examiner's opinion did not account for all of the pertinent evidence, including the July 2013 x-ray results depicting no evidence of sinus disease.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  The first page of the examination report indicates that the examiner did not have access to the July 2013 x-ray report and founded his opinion only on limited service treatment records (STRs) and private treatment reports. 

By contrast, the November 2015 VA examination is adequate for the purposes of adjudication.  The examiner addressed the Veteran's contentions, but found that the current disorder was not related to service, based on an examination of the full claims file and the Veteran's diagnostic reports.  She reviewed and accepted the Veteran's reported history and symptoms in rendering the opinions.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for sinusitis, that doctrine is not applicable to the claim.  

      Hypertension

At the outset, the law provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Although the Veteran had Vietnam service during the Vietnam Era, hypertension is not a disorder presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on herbicide exposure is not applicable to the claim.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1) (2015).  

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, that systolic pressure is predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Veteran has current hypertension, documented on VA examination in November 2015.  

On entry into service, hypertension was not noted and the Veteran raised no related complaints.  The STRs are devoid of complaints, treatment, or diagnoses of hypertension.  Hypertension was not documented on separation from service.  

On VA examination in July 2013, the Veteran reported having hypertension in the last two years of his service due to stress and sleep apnea.  He reported the condition had improved with medication.  On review of the claims file and examination of the Veteran, the examiner opined that the Veteran's hypertension was less likely than not caused by or related to service.  In rendering the opinion, the examiner discussed the STRs, including a January 1980 record documenting an allergic reaction to shellfish and containing a series of blood pressure readings for monitoring purposes.  None of these readings indicated hypertension for VA purposes.  VBMS Entry 1/10/69, p. 12/200.  The examiner opined that the record did not contain sufficient information for linking current hypertension to service.

In July 2014, the Board remanded the claim in order to obtain a further opinion on the matter of direct service connection with a complete rationale, as well as an opinion on secondary service connection.

In February 2015, a VA examination was conducted.  The Veteran reported having elevated blood pressure in 1988 while in service.  He was currently taking medication for his hypertension.  On review of the claims file and physical examination, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service because the STRs did not document hypertension or elevated blood pressure.  As for secondary service connection, the examiner opined it was less likely than not that the Veteran's hypertension was proximately due to or aggravated by his service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  In explanation, the examiner stated that the etiology of essential hypertension is undetermined, but risk factors include age, obesity, family history, race, diet and physical inactivity.  While depression has been associated with increased hypertension, PTSD has not, and the record did not indicate that the Veteran's psychiatric disorders worsened the severity of his hypertension. 

In October 2015, the Board again remanded the claim in order to obtain a further medical opinion, including on whether the Veteran's hypertension may be directly related to his in-service herbicide exposure.  The examiner was specifically asked to address whether the Veteran's in-service herbicide exposure affected his insulin resistance, which was possibly linked to the development of hypertension as indicated in medical literature submitted by the Veteran. 

In November 2015, an addendum medical opinion was obtained from the February 2015 examiner.  The examiner opined it was less likely than not that the Veteran's hypertension was related to his military service, to include his presumed in-service herbicide exposure.  STRs did not document treatment for hypertension in service. The examiner could not comment on the Veteran's article, but cited medical literature indicating that the relationship between insulin resistance and hypertension if not fully understood and a causal relationship has not been definitely established.  The medical literature did not otherwise support a link between Agent Orange exposure and hypertension, but known risk factors for hypertension included age, obesity, family history, race, diet and physical inactivity.  Due to this evidence, a relationship between herbicide exposure and hypertension could not be established without mere speculation.  

On the matter of secondary service connection, the examiner opined it was less likely than not that the Veteran's hypertension was caused or aggravated either by his service-connected ischemic heart disease (IHD) or his psychiatric disabilities.  As for IHD, the examiner stated that hypertension is likely to contribute to or aggravate ischemic heart disease, not vice versa.  The examiner explained that over time, hypertension damages the walls of the arteries.  The damaged arteries accumulate cholesterol, fats, and platelets, resulting in in plaque buildup and a narrowing of the arteries.  Hypertension also speeds up hardening of the arteries.  As for PTSD with major depressive disorder, the examiner stated she was not familiar with the particular literature referenced by the Veteran, but that depression and PTSD were not known risk factors for hypertension.  While depression and medications used to treat depression, could affect the course of hypertension, she opined that it was less likely than not that the Veteran's hypertension was aggravated by his psychiatric disorders.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The November 2015 VA examination report is adequate for the purposes of adjudication.  The examiner addressed the STRs and contentions of service connection, but opined that the Veteran's hypertension was not related to service, including herbicide exposure, or caused or aggravated by service-connected disabilities.  The examiner based her conclusion on an examination of the claims file, the Veteran's diagnostic reports, and medical literature.  She reviewed and accepted the Veteran's reported history and symptoms regarding hypertension in rendering the opinion.  

As a final matter, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Here, however, the record here does not document hypertension within one year of the Veteran's 1988 discharge.  The Board has considered blood pressure readings of 142/90 taken on VA examination in January 1989, but these do not constitute hypertension for VA purposes.  C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2015).  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, hypertension was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for hypertension, that doctrine is not applicable to the claim.  

      Sleep Apnea

The Veteran has current sleep apnea, documented on VA examination in November 2015.  

On entry into service, sleep apnea was not noted and the Veteran raised no related complaints.  In an April 1962 Report of Medical History, the Veteran reported having frequent trouble sleeping.  On an August 1967 service examination, the Veteran reported trouble sleeping over the past four months "since P.C.S. movement to Forbes."  The examiner did not document a sleep disorder.  In November 1984, the Veteran reported trouble sleeping.  He had chest congestion and a productive cough, and was diagnosed with a viral illness.  A sleep disorder was not documented on separation from service.  In a June 2009 statement from the Veteran's wife, she stated the Veteran has had trouble sleeping since his time in the military.

On VA examination in July 2013, the examiner did not address the Veteran's sleep apnea.

In July 2014, the Board remanded the claim in order to obtain opinions on direct and secondary service connection.

On VA examination in February 2015, the examiner documented current obstructive sleep apnea.  The Veteran reported a history of snoring and daytime sleepiness.  He had a sleep study that confirmed sleep-disordered breathing, and he had been prescribed a CPAP machine.  On examination of the Veteran and a review of the claims file, the examiner opined that the sleep apnea was less likely than not incurred in or caused by service.  As rationale, she explained that STRs did not document treatment for obstructive sleep apnea, and the Veteran made no complaints of snoring or excessive day time sleepiness during service.  On the matter of secondary service connection, she opined that his sleep apnea was less likely than not caused or aggravated by his service-connected psychiatric disorder.  She explained that obstructive sleep apnea is caused by narrowing of the upper airway due to the recurrent collapse of the pharyngeal airway during sleep.  Risk factors for obstructive sleep apnea included being of an older age, being male, obesity, and craniofacial or upper airway soft tissue abnormalities.  The examiner found that as PTSD is a mental health disease, and obstructive sleep apnea is due to anatomic obstruction, PTSD would have no effect on the anatomic cause of the sleep apnea.
In October 2015, the Board again remanded the claim in order to obtain a further opinion on direct and secondary service connection.

In November 2015, an addendum medical opinion was obtained from the February 2015 examiner.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was related to service.  The STRs did not document any complaints, treatment, or diagnoses pertaining to snoring, excessive daytime sleepiness, or any other symptom of sleep disordered breathing.  She again explained the cause of sleep apnea, and the associated risk factors.  The examiner stated that PTSD and major depressive disorder are not recognized risk factors for obstructive sleep apnea.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The November 2015 VA examination report is adequate for the purposes of adjudication.  The examiner addressed the STRs and contentions of service connection, but opined that the Veteran's sleep apnea was not related to service or caused or aggravated by service-connected disabilities.  The examiner based her conclusion on an examination of the claims file, the Veteran's diagnostic reports, and medical literature.  She reviewed and accepted the Veteran's reported history and symptoms regarding sleep apnea in rendering the opinion.  

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for sleep apnea, that doctrine is not applicable to the claim.  

      Transient Ischemic Attacks with Strokes

The Veteran has current transient ischemic attacks with strokes, documented on VA examination in July 2013.  He has already been awarded service connection for ischemic heart disease due to herbicide exposure.  See October 2014 Rating Decision.

On entry into service, transient ischemic attacks with strokes were not noted and the Veteran raised no related complaints.  The STRs are devoid of complaints, treatment, or diagnoses of transient ischemic attacks with strokes.  The condition was not documented on separation from service.  

On VA examination in July 2013, the Veteran reported that his transient ischemic attacks with strokes began during a 2006 hospitalization.  The examiner documented current ischemic attacks, but did not offer an opinion on etiology.

In July 2014, the Board remanded the claim in order to obtain opinions on direct and secondary service connection.

On VA examination in February 2015, the examiner reviewed the claims file and examined the Veteran.  She opined that the Veteran's transient ischemic attacks with strokes were less likely than not incurred in or caused by service.  The Veteran was hospitalized for transient ischemic attacks in May 2006.  Initially, he had residuals, but on VA examination there were no obvious residuals.  His STRs did not document treatment for a stroke or transient ischemic attacks.  On the matter of secondary service connection, she opined that it was less likely than not that the Veteran's psychiatric disorder caused or aggravated his transient ischemic attacks with strokes.  She explained that a stroke is caused by the bleeding of a blood vessel supplying the brain, or ischemia of a blood vessel supplying the brain.  Risk factors for strokes include poorly controlled hypertension and atherosclerosis, both of which the Veteran had.  PTSD is not a risk factor for either stroke or transient ischemic attacks.

In October 2015, the Board again remanded the claim in order to obtain a further opinion on direct and secondary service connection.

In November 2015, an addendum medical opinion was obtained from the February 2015 examiner.  The examiner opined that it was less likely than not that the Veteran's transient ischemic attacks with strokes were related to service or the service-connected ischemic heart disease.  The Veteran's transient ischemic attacks were due to ateriospasms, or narrowing, in the arteries supplying the brain.  The spasms caused decreased in blood flow to the brain, resulting in transient neurological symptoms.  The examiner noted that the Veteran has already been awarded service connection for ischemic heart disease as related to his herbicide exposure, and opined that he did not have any additionally identified residuals.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The November 2015 VA examination report is adequate for the purposes of adjudication.  The examiner addressed the medical evidence and contentions of service connection, but opined that the Veteran's transient ischemic attacks with strokes were not related to service or the service-connected disabilities.  The examiner based her conclusion on an examination of the claims file, the Veteran's and diagnostic reports.  

The Board has considered that November 2015 examiner did not address the matter of secondary service connection due to aggravation.  However, as the examiner determined in both February 2015 and November 2015 that the Veteran does not have any current residuals of his 2006 transient ischemia, such a relationship is not indicated by the record.  Moreover, the examiner reviewed the claims file, interviewed the Veteran, conducted a physical examination of him, and opined that the Veteran had two known risk factors for the condition, unrelated to service or a service-connected disability.   

As a final matter, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Here, however, the record here does not document transient ischemic attacks with strokes within one year of the Veteran's 1988 discharge.  A VA examination conducted in January 1989 revealed no related diagnosis.  Accordingly, such presumptive service connection is not warranted.  
To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, transient ischemic attacks with strokes were not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for transient ischemic attacks with strokes, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  May 2008, October 2008, and March 2009 letters notified the Veteran of the elements of service connection, including on a secondary basis, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  As for the STRs, a separation examination report from 1988 is not included among the service treatment records, but there is no indication that any such report is missing; to the contrary, the record indicates that all available records have been obtained.  Also, records from the Social Security Administration were requested but are not available.  See VBMS Entries 7/22/15.  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board has considered that VA examiners did not provide an opinion regarding a direct relationship between herbicide exposure in service and his current sinusitis, sleep apnea, or transient ischemic attacks with strokes.  However, any error in this regard is harmless.  The examiners reviewed the entire claims file, including documentation of Vietnam service, but opined that these disorders were unrelated to service.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Moreover, the record does not contain any indication of an etiological relationship between the Veteran's sinusitis or sleep apnea and his herbicide exposure.   As for his transient ischemic attacks, he has already been awarded service connection for ischemic heart disease based on herbicide exposure, (see October 2014 Rating Decision), and the record does not otherwise indicate an etiological relationship between his strokes or transient attacks and his Vietnam service.

The Board is further satisfied that the RO has substantially complied with its October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained a supplemental VA medical opinion responsive to the inquiries posed by the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  



ORDER

Service connection for sinusitis is denied.

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.

Service connection for transient ischemic attacks with strokes is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


